News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G FISCAL YEAR AND FOURTH QUARTER EPS EXCEED EXPECTATIONS CINCINNATI, Aug. 5, 2009 - The Procter & Gamble Company (NYSE:PG) announced diluted net earnings per share for the fiscal year ending June 30, 2009 of $4.26, up 17 percent and exceeding the Company’s guidance range of $4.20 to $4.25.Core EPS, which excludes the current year impact from the sale of the Folgers business and certain tax adjustments in the prior fiscal year, increased eight percent versus fiscal 2008.For the April - June quarter, diluted net earnings per share were $0.80, above the Company’s guidance range of $0.74 to $0.79 for the quarter. “In fiscal 2009 and particularly in the fourth quarter, P&G faced one of the most difficult macroeconomic environments in decades,” said Chairman of the Board A.G. Lafley.“We made choices to focus on cash and cost discipline, maintain investments in long-term growth opportunities and to protect the structural economics of our businesses around the world.We delivered strong free cash flow – the financial lifeblood of the business – while also delivering organic sales and earnings-per-share results that balanced short-term returns and long-term investments.” “In fiscal 2010, we will accelerate investments in innovation, portfolio expansion and consumer value to grow our core business and to serve more consumers in both developed and developing markets,” said Chief Executive Officer Bob McDonald. “We will also continue to drive simplification efforts and leverage P&G’s scale to increase productivity, improve execution and lower costs. All of these investments are focused on strengthening the capabilities required to improve more lives more completely in more parts of the world and deliver sustainable long-term growth.” - Fiscal Year Executive Summary ● Diluted net earnings per share increased 17 percent for the fiscal year.Core EPS was up eight percent in fiscal 2009. ● Operating cash flow was $14.9 billion for the fiscal year.Free cash flow, which is operating cash flow less capital spending, was $11.7 billion for the year and 102 percent of net earnings excluding the gain on the Folgers sale. ● Net sales decreased three percent for the fiscal year to $79.0 billion.Organic sales, which excludes the impacts of acquisitions, divestitures and foreign exchange, grew two percent for the fiscal year. Fiscal Year Discussion Net sales decreased three percent to $79.0 billion for fiscal 2009 driven by unfavorable foreign exchange impacts of four percent as the U.S. dollar strengthened against key foreign currencies.Organic sales increased two percent primarily due to price increases taken across all segments which added five percent to net sales.Product mix reduced net sales by one percent.Unit volume declined three percent as the global economic downturn, credit crisis and price increases contributed to market size declines and trade inventory reductions.Organic volume, which excludes the impact of acquisitions and divestitures, was down two percent for the fiscal year. Operating margin was in line with the prior year including approximately 50 basis points of incremental Folgers-related restructuring charges and approximately 250 basis points of net incremental commodity and energy cost increases.Gross margin declined 80 basis points to 50.8 percent of net sales in 2009 due mainly to higher commodity and energy costs and unfavorable foreign exchange impacts, partially offset by price increases and manufacturing cost savings. Total selling, general and administrative expenses (SG&A) decreased six percent during the fiscal year to $24.0 billion driven primarily by foreign currency impacts and cost reduction efforts.SG&A as a percentage of net sales was down 80 basis points primarily due to lower marketing costs and the impact of foreign currency transaction gains on working capital balances caused by strengthening of the U.S. dollar. Diluted net earnings per share increased 17 percent during the fiscal year to $4.26.The increase was due mainly to the gain on the sale of the Folgers business.Net earnings from continuing operations declined four percent driven by unfavorable foreign exchange, higher commodity costs, lower unit volume and a higher tax rate.These impacts were mostly offset by price increases, manufacturing cost savings and marketing spending efficiencies.The tax rate on continuing operations increased mainly due to significant tax benefits in the base period related to adjustments to tax reserves.Core EPS grew eight percent in fiscal 2009. Operating cash flow was $14.9 billion for the fiscal year.Free cash flow was 102 percent of net earnings excluding the gain on the Folgers sale and $11.7 billion for the year.Capital expenditures were 4.1 percent of net sales as the Company continued to invest in new manufacturing facilities. The
